            Case 1:21-cv-01003-NONE-SAB Document 12 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       GEORGE AVALOS,                                            Case No. 1:21-cv-01003-NONE-SAB

12                      Plaintiff,                                 ORDER REQUIRING STATEMENT OF
                                                                   DEATH TO BE SERVED ON SUCCESSOR
13             v.                                                  OR REPRESENTATIVE

14       UPPAL INVESTMENTS, INC., et al.,                          (ECF No. 11)

15                      Defendants.                                TEN DAY DEADLINE

16

17            George Avalos (“Plaintiff”) filed this action on June 24, 2021. (ECF No. 1.) On July 29,

18 2021, counsel for Plaintiff filed a statement under Federal Rule of Civil Procedure 25(a)(1)
                                                    1
19 suggesting the death of Plaintiff. (ECF No. 11.)
20            Rule 25(a)(1) provides for the dismissal of a party or an action if a motion for substitution

21 is not made within ninety days after service of a statement noting the party’s death. Fed. R. Civ.

22 P. 25(a)(1). The Ninth Circuit has held that there are two affirmative steps that trigger the

23 running of the ninety-day period in Rule 25(a)(1). See Barlow v. Ground, 39 F.3d 231, 233 (9th

24 Cir. 1994). First, a party must formally suggest the death of the party upon the record. Id.

25 (citations omitted). Second, the suggestion of death must be served on parties in accordance

26 with Rule 5 and served on nonparties in accordance with Rule 4. Id. (citation omitted); Fed. R.
27   1
       The Court notes that Plaintiff’s counsel has not filed such notice in another action before the undersigned brought
     by George Avalos, that currently has a findings and recommendations regarding a motion for default judgment
28   pending. See Avalos v. Sandhu, Case No. 21-cv-00538-NONE-SAB.


                                                               1
         Case 1:21-cv-01003-NONE-SAB Document 12 Filed 07/30/21 Page 2 of 2


 1 Civ. P. 25(a)(3)).

 2          Here, counsel for Plaintiff has filed a statement noting the death of Plaintiff upon the

 3 record, but there is no indication that the statement has been served on Plaintiff’s successor or

 4 representative.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.       Plaintiff’s counsel shall file proof that the statement noting Plaintiff’s death has

 7                   been served on Plaintiff’s successor or representative within ten (10) days of

 8                   entry of this order;

 9          2.       A motion to substitute the successor in interest within ninety (90) days of the date

10                   of service of the statement noting Plaintiff’s death; and

11          3.       The failure to comply with this order will result in the issuance of sanctions, up to

12                   and including dismissal of this action.

13
     IT IS SO ORDERED.
14

15 Dated:        July 30, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
